— The respective attorneys for the parties on this appeal from an order of the Supreme Court, Nassau County, entered September 30, 1975, have agreed that the appeal be withdrawn, without costs, after a conference in this court before Mr. Justice Gittleson held on November 25, 1975, and they thereupon signed a stipulation which, inter alia, so provided. In accordance with the foregoing, the appeal is deemed withdrawn, without costs, and it is ordered that the case proceed to trial on February 9, 1976. Gulotta, P. J., Rabin, Hopkins, Martuscello and Latham, JJ., concur.